       Case 4:18-cv-00069-BMM Document 253 Filed 06/03/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

___________________________________
MONTANA WILDLIFE FEDERATION, )               CV 18-69-GF-BMM
et al.                              )
                                    )        ORDER REGARDING
           Plaintiffs,              )        DEFENDANTS’ UNOPPOSED
       v.                           )        MOTION TO HOLD SUMMARY
                                    )        JUDGMENT HEARING BY
U.S. DEPARTMENT OF THE              )        VIDEO CONFERENCE
INTERIOR, et al.                    )
                                    )
           Federal Defendants,      )
                                    )
       and                          )
                                    )
THE STATE OF WYOMING et al.         )
                                    )
           Defendant-Intervenors    )
___________________________________ )


      This matter having come before the Court on Defendants’ Unopposed

Motion to Hold Summary Judgment Hearing by Video Conference, and for good

cause shown, IT IS ORDERED that the unopposed motion is GRANTED and the

hearing scheduled for June 14, 2021 will be conducted by ZOOM. The parties will




                                       1
       Case 4:18-cv-00069-BMM Document 253 Filed 06/03/21 Page 2 of 2



contact the Clerk of Court’s office in the Great Falls Division for the Zoom log-in

information.

      DATED this 3rd day of June, 2021.




                                         2
